DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are currently pending in the application.
Drawings
The drawings are objected to because Fig. 5 depicts a section view from Fig. 4, but no reference plane is provided to indicate where the section view is taken.  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line, with the ends of the broken line designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and arrows to indicate the direction of sight. See 37 CFR 1.84(h)(3).
The drawings are objected to because the figures depicting certain views of the isolator duct, particularly Fig. 5, 7, & 8, are unclear since the lines used in the views are all solid lines, making distinguishing between surfaces of the isolator, contour surfaces, and air flow lines difficult and unintuitive.  Solid surfaces should be shaded or hatched to distinguish the different inside surfaces of the isolator, improving the clarity of the figures.  See 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 7, 11, 15 & 16 are objected to because of the following informalities: 
Claim 7, recites “improving upwash in the flow by increasing upward angle of the isolator”, which should be revised to: -- improving upwash in the flow by increasing an upward angle of the isolator --;
Claim 11, recites “the wedge is only long a bottom”, which should be revised to – the wedge is only along [[long]] a bottom -- ;
Claim 15, line 5-7 should be revised to: --  turning [[the]] viscous and non-viscous flow outboard and upward with velocity vectors consistent with a geometry of the swept-back wedge [[geometry]] and incoming flow conditions --; 
Claim 16, lines 1-2, should be revised to: -- further comprising wrapping flow through the isolator [[wrapping]] along the sidewalls and upward within the isolator --;.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 7, 15, 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4, recites “the combustor”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “producing the oblique shock at a bottom of the isolator” and “a top of the isolator”.  This renders the claim indefinite, as the terms “bottom” and “top” are relative terms, and is not further defined by a frame of reference. Terms such as “top” or “bottom” are vague and indefinite since they are arbitrary descriptors when not used in conjunction with other frames of reference (for instance, the “top” of something would obviously change if the overall structure were rotated about an axis). Consequently, what constitutes a “bottom of the isolator” and “a top of the isolator” are unclear.  Claims 6 & 11 are rejected for the same reasons, utilizing relative terminology “top”, and “bottom”.
Claim 7 recites “by increasing upward angle of the isolator”.  This renders the claim indefinite, as the term “upward” is a relative term without a frame of reference (i.e. “upward” with respect to what?) Terms such as “upward” or “downward” are vague and indefinite since they are arbitrary descriptors when not used in conjunction with other frames of reference.
Claims 15 & 16 recites the terms “outboard” and “upward”. These terms render the claim indefinite, as the terms “outboard” and “upward” are relative terms without a frame of reference. Terms such as “upward” or “outboard” are vague and indefinite since they are arbitrary descriptors when not used in conjunction with other frames of reference.
Claims 2-3, 5-6, 8-14 are rejected by virtue of dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quackenbush (US 2012/0325325) in view of NPL Mazhul “Numerical Investigation of Flow past a System of Two Sweptback Compression Wedges”, Fluid Dynamics Vol. 49, no. 2 pg. 259-269, 2014 (henceforth Mazhul; as cited in the 04/28/2021 Information Disclosure Statement).
Regarding independent claim 1, Quackenbush discloses a method for an isolator 15 (Para. 0046, Quackenbush Fig. 3, the portion downstream of the ramp 14, from second ramp turbine engine”), the method comprising: 
producing an oblique shock S2 at a wedge 26 in the isolator (the angled compression surface 26, construable as a “wedge”, Quackenbush Fig. 3; Para. 0046) during back pressure demands from the combustor (implicit, as the “turbine engine” would have a combustor having back pressure demands during operation of the flight vehicle); and 
diverting boundary-layer and core flow radially outboard and circumferentially along the walls of the isolator as the flow proceeds axially downstream through the isolator, to improve flow mixing (features can include the vortex generators VG, which would cause the flow to move radially and circumferentially along the walls of the isolator duct, Quackenbush Fig. 3, 3A, Para. 0049-51).

    PNG
    media_image1.png
    388
    896
    media_image1.png
    Greyscale

Quackenbush fails to disclose the wedge is a swept-back wedge, and wherein the wedge diverts boundary-layer and core flow radially outboard and circumferentially along walls of the isolator as flow proceeds axially downstream through the isolator.
Mazhul teaches a method of reducing low energy flow in an isolator (the compression surfaces CBEH, CB’E’H’) downstream of the air inlet (Mazhul Fig. 1) of a propulsion system of flight vehicles”, Para. 2, and “low-observable aircraft”, Para. 4), including producing an oblique shock (shocks CBFG & CB’F’G’ formed by the swept wedges, Pg. 260, Para. 3, Mazhul Fig. 2, Pg. 262-263) at a forward part of a swept-back wedge CBEH, CB’E’H’ (“swept wedges”, Pg. 260-261, shocks “proceeding from their leading edges CB and CB’”) that is part of the isolator (the wedge is on the surface AA’B’CB, Mazhul Fig. 1); and turning flow through the isolator using the wedge, wherein the wedge diverts boundary-layer and core flow (Pg. 262, “The shocks 10 formed by the swept compression wedges 9 induce three-dimensional boundary layer separation from the preliminary compression surface along the leading edges 1, which can be seen from the presence of convergence lines 2 (separation lines) and divergence lines 3 (attachment lines). These lines are swept and the separations can be called “oblique”, as distinct from the transverse separation characteristic of two-dimensional flows. The boundary layer separation lines are “conical” in nature and have a “vertex” in the plane of symmetry; precisely this pattern might be expected at large sweep angles of the compression wedges [6, 7]. The flows on the swept compression wedges, immediately behind the shock-induced separation zones, are directed along the swept leading edges of these wedges, the inclination of the streamlines to the longitudinal axis diminishing, as the plane of symmetry is approached (Fig. 2a). In the case under consideration the flow as a whole, both on the compression wedges and in the separation zones, is directed away from the plane of symmetry of the configuration, that is, the flow spreads sideway from the surface.”; Pg. 265-267, see sections “Boundary Layer Parameters” and “Sideways flow”; Mazhul Fig. 2, 4 & 5, pg. 261-267, the swept-back wedge induces more “transverse velocity component” to the flow). 

    PNG
    media_image2.png
    410
    550
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the swept-back wedge of Mazhul to the method of Quackenbush, in order to provide an improved isolator compression surface having a swept-back configuration that can deflect compressed flows in opposite directions away from a plane of symmetry (Mazhul Abstract, Pg. 259, Para. 1-4, Pg. 266-267), and can result in a reduced radar cross-section area of the flight vehicle as a whole (Mazhul, Pg. 259-260).  Mazhul discusses that “‘single’ compression wedges” are already well-known (Quackenbush depicts such an arrangement), and that a swept-back wedge can provide an improvement on the performance of the flight vehicle by affecting the flow pattern through the isolator, shock formation from the compression surfaces, and shock-induced separation zones in the isolator (Mazhul Pg. 261-262; Pg. 266, Para. 4).  Since the swept-back wedge of Mazhul induces a “transverse velocity component” to the flow while being directed away from the plane of symmetry, when 
Regarding claim 2, Quackenbush in view of Mazhul teaches the method of claim 1, and Quackenbush further teaches the wedge 26 anchoring a leading back-pressure-imposed oblique shock S2 (Para. 0046, “Another oblique shock front S2 attaches to the corner 28”).  Note, in Mazhul, the shocks CBFG & CB’F’G’ are also attached/anchored to the swept-back wedge (Mazhul Pg. 260-261).
Regarding claim 3, Quackenbush in view of Mazhul teaches the method of claim 2, and Quackenbush further teaches further comprising the wedge 26 producing additional shocks S3, S4, S5 that are weaker than the oblique shock (Para. 0047, “The inlet diffuser 10 is designed also to create multiple oblique shock fronts S3, S4 and S5 within the duct 16 proximate to the leading edge 22 of the nacelle”).
Regarding claim 4, Quackenbush in view of Mazhul teaches the method of claim 1, and Quackenbush further teaches the producing includes producing the oblique shock at a bottom of the isolator (Quackenbush Fig. 3 above, the shock S2 attaches at the corner 28 forming the start of the wedge 26, which is at a “bottom” of the isolator). 
Quackenbush in view of Mazhul thus far fails to teach wherein the turning the flow also includes directing the flow from the bottom and from sides of the isolator, to a top of the isolator.
Mazhul teaches the swept-back wedge turning the flow radially outward, and imparting a  transverse flow velocity to the flow (“The flows on the swept compression wedges, immediately behind the shock-induced separation zones, are directed along the swept leading edges of these wedges, the inclination of the streamlines to the longitudinal axis diminishing, as the plane of symmetry is approached (Fig. 2a). In the case under consideration the flow as a whole, both on the compression wedges and in the separation zones, is directed away from the plane of symmetry of the configuration, that is, the flow spreads sideway from the surface.””; Mazhul Fig. 2, 4 & 5, pg. 261-267, the swept-back wedge induces more “transverse velocity component” to the flow).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the swept-back wedge of Mazhul to the method of Quackenbush, in order to provide an improved isolator compression surface having a swept-back configuration that can deflect compressed flows in opposite directions away from a plane of symmetry (Mazhul Abstract, Pg. 259, Para. 1-4, Pg. 266-267), and can result in a reduced radar cross-section area of the flight vehicle as a whole (Mazhul, Pg. 259-260).  Since the swept-back wedge of Mazhul induces a “transverse velocity component” to the flow while being directed away from the plane of symmetry while being directed along the inclination of the wedge (see Mazhul Fig. 2a), when incorporated into the isolator duct of Quackenbush, the diverted flow would move radially outboard and along the surface of the wedge the flow moves downstream, and consequently, the flow would be directed from the bottom of the isolator where the wedge is located, in a direction towards the top of the isolator (e.g. away from the “bottom”), since the wedge is inclined, and the streamlines follow the geometry of the wedge.
Regarding claim 5,  Quackenbush in view of Mazhul teaches the method of claim 4, but fails to teach wherein the turning the flow includes diverting boundary layer streamlines toward running parallel to or parallel but moving outward conically to a leading edge of the wedge.
The flows on the swept compression wedges, immediately behind the shock-induced separation zones, are directed along the swept leading edges of these wedges, the inclination of the streamlines to the longitudinal axis diminishing, as the plane of symmetry is approached (Fig. 2a). In the case under consideration the flow as a whole, both on the compression wedges and in the separation zones, is directed away from the plane of symmetry of the configuration, that is, the flow spreads sideway from the surface”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the swept-back wedge diverting boundary layer streamlines toward running parallel to or parallel but moving outward conically to a leading edge of the wedge, as taught by Mazhul, to the method of Quackenbush, in order to provide an improved isolator compression surface having a swept-back configuration that can deflect compressed flows in opposite directions away from a plane of symmetry (Mazhul Abstract, Pg. 259, Para. 1-4, Pg. 266-267), and can result in a reduced radar cross-section area of the flight vehicle as a whole (Mazhul, Pg. 259-260).  
Regarding claim 7
Regarding claim 10, Quackenbush in view of Mazhul teaches the method of claim 1, wherein the wedge is only over part of the circumference of the isolator (Quackenbush Fig. 1 & 3 above, the wedge 26, and consequently the incorporated swept-back wedge from Mazhul, is only on a “bottom” side of the circumference of the isolator as shown).
Regarding claim 11, Quackenbush in view of Mazhul teaches the method of claim 10, wherein the wedge is only along a bottom and sides of the isolator (Quackenbush Fig. 1 & 3 above, the wedge 26, and consequently the incorporated swept-back wedge from Mazhul, is along the “bottom” of the isolator and extends along the sides of the isolator adjacent to the bottom).
Regarding claim 12, Quackenbush in view of Mazhul teaches the method of claim 10, wherein the wedge 26 is along sides of the isolator (Quackenbush Fig. 3, the wedge 26, and consequently the incorporated swept-back wedge from Mazhul, extends from one side of the isolator to the opposite side, and extends along those sides along the longitudinal direction).
Regarding claim 14, Quackenbush in view of Mazhul teaches the method of claim 1 thus far, but fails to teach where the method includes the wedge setting up swept oblique shocks along a length of the wedge.
Mazhul teaches the wedge setting up swept oblique shocks along a length of the wedge (Mazhul Fig. 2a, Pg. 262, “The shocks 10 formed by the swept compression wedges 9 induce three-dimensional boundary layer separation from the preliminary compression surface along the leading edges 1, which can be seen from the presence of convergence lines 2 (separation lines) and divergence lines 3 (attachment lines). These lines are swept and the separations can be called “oblique”, as distinct from the transverse separation characteristic of two-dimensional flows”).
.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quackenbush in view of NPL Mazhul, further in view of Adamson (US 2016/0244177, cited in the 04/28/2021 Information Disclosure Statement). 
Regarding claim 13, Quackenbush in view of Mazhul teaches the method of claim 1 thus far, but fails to teach wherein the wedge has a rounded front surface.
Adamson teaches a supersonic inlet having a compression ramp 30 formed in an elliptical shape, hence having a rounded front surface (Adamson Fig. 1-5, Para. 0024-25, “The first compression ramp section 30a extends along an approximately 180 degree arc along the supersonic flow inlet 10, ... The first compression ramp section 30a may extend past the interior point aligned with the maximum half breadth of each side surface 34, 36. The first compression ramp section 30a is partially elliptical, having a radius of curvature”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an elliptical shape for the compression ramp (analogous to the wedge), as taught by Adamson, to the method of Quackenbush in view of Mazhul, in order to provide a supersonic compression section that provides more compression area, with reduced 

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 6, 8, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741